DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

This action is in response to the amendment submitted on 1/26/2021.
Claims 1, 4, 6, 9, 11, and 14 have been amended.
No additional claims have been cancelled.
Claims 1, 4, 6, 9, 11, and 14 are pending and have been examined.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4, 6, 9, 11, and 14 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1, 6, and 11 include the limitation “determining…an optimal bid price…” This limitation claims all ways in which an optimal bidding price can be determined based on a determined winning function and determined bidding function. Paragraphs [0080]-[0092] describe the calculation for determining the optimal bid price. Therefore, the specification only provides one manner in which to make the determination of the optimal bid price, however the claim is directed to all ways in which an optimal bidding price can be determined from a winning function and a bidding function.
For instance, generic claim language in the original disclosure does not satisfy the written description requirement if it fails to support the scope of the genus claimed. Ariad, 598 F.3d at 1349-50, 94 USPQ2d at 1171 (“[A]n adequate written description of a claimed genus requires more than a generic statement of an mention’s boundaries.”) (citing Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1405-06); Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609,1616 (Fed. Cir. 2002) (holding that generic claim language appearing in ipsis verbis in the original specification did not satisfy the written description requirement because it failed to support the scope of the genus claimed); Fiers v. Revel, 984 F.2d1164, 1170, 25 USPQ2d 1601, 1606 (Fed. Cir. 1993) (rejecting the argument that “only similar language in the specification or original claims is necessary to satisfy the written description requirement”). For example, in LizardTech, the claim was directed to a method of compressing digital images using seamless discrete wavelet transformation (“DWT”). The court found that the claim covered all ways of performing DWT-based compression processes that lead to a seamless DWT because there were no limitations as to how the seamless DWT was to be accomplished. However, the specification provided only one method for creating a seamless DWT, and there was no evidence that the specification contemplated a more generic way of creating a seamless array of DWT coefficients. Therefore, the written description requirement was not satisfied in this case because the specification did not provide sufficient evidence that the inventor invented the generic claim. “[T]he description of one method for creating a seamless DWT does not entitle the inventor... to claim any and all means for achieving that objective.” LizardTech, 424 F.3d at 1346, 76 USPQ2d at 1733. The examiner recommends amending the claims to include the specific method of determining the optimal bid price.


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4, 6, 9, 11, and 14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to and abstract idea without significantly more. 
These claims are directed to organizing certain methods of human activity including fundamental economic practices and commercial interactions. The claims include the abstract concepts of determining optimal bid prices for a plurality of ad campaigns using various features such as time of day, historical bidding information, and pacing for determining a Lagrange multiplier that maximizes conversions across campaigns.  Optimizing an advertising campaign by managing bids is a fundamental economic practice and related to commercial interactions regarding advertising, marketing or sales activities or behaviors. Further, the limitations also qualify as a mental process as the optimization determinations could all be performed by a human analog in the human mind or with paper and pencil. For example, but for the “by a processor” language, “determining” in the context of this claim encompasses the user making calculations mentally or with pencil and paper. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Additionally, the claims also are classified as mathematical concepts, mathematical relationships, mathematical formulas or equations, and mathematical calculations as the claims provide mathematical procedures and calculations such as determining a pacing rate, determining a winning function, determining a bidding function, and determining an optimal bid price. Accordingly, the claims recite an abstract idea.
Though lengthy and numerous, the following limitations are considered as merely descriptive of abstract concepts: 
determining for each campaign of a plurality of campaigns in each of a plurality of online real time bidding auctions, a time of day budget allocation strategy that proportionally distributes a budget among time buckets based on an expected number of conversions within each time bucket, wherein determining the time-of-day budget allocation strategy for a predetermined period of time for each campaign of the plurality of campaigns comprises: generating a first plurality of time buckets that completely span the predetermined period of time using a first time bucket definition, generating a second plurality of time buckets that completely span the predetermined period of time using a second time bucket definition, identifying an optimal time bucket definition associated with a largest increase in total conversions and reduction in cost-per-click over the predetermined period of time by executing a simulation for the first plurality of time buckets and the second plurality of time buckets using stochastic dynamic programming, determining a pacing rate for each campaign of the plurality of campaigns based on the time of day  budget allocation strategy using the optimal time bucket definition, determining a winning function for bids placed for campaigns in each one of the plurality of online real time bidding auctions by finding a distribution of the winning function from a bidding price to a winning rate based on historical bidding data and corresponding winning data, wherein the winning rate is calculated for each bidding price in the historical bidding data, determining a bidding function for bids placed for campaigns in each one of the plurality of online real time bidding auctions, wherein the bidding function is determined by applying a method of Lagrange multipliers to the winning function based on a known conversion rate and an assumption that bidding prices are independent, determining an optimal bid price for each one of the plurality of campaigns in each one of the plurality of online real time bidding auctions as a function of a determined winning function and a determined bidding function, and generating an optimal bidding strategy for the plurality of campaigns based on the time-of-day bucket allocation strategy, the optimal bid price, and the pacing rate for each campaign of the plurality of campaigns.
This judicial exception is not integrated into a practical application. The claims include the additional elements of a processor, memory, and non-transitory storage medium. The additional elements are generic computing components that essentially recite the words “apply it” with a computer. The auctions being online real time bidding auctions merely provides a general link to a particular technological environment or field of use.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As noted the claims amount to no more than mere instruction to apply 
Looking at the dependent claims individually and as an ordered combination does not add significantly more as they also perform generic computing activity and merely further limit the abstract idea by using a LaGrange multiplier to solve for the determined bidding function using a wining function and the average clearing price. They include no further additional elements.
 As a result the claims are not patent eligible under 35 USC 101.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 4, 6, 9, 11, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jordan et al (US 2014/0122221) in view of Farmer et al (US 9,129,313) in view of O’Kelley et al (US 2016/0162955) and in further view of Pai et al (US 2016/0267519) in view of Holtan (US 10,672,035)


As per claims 1, 6, and 11:

Jordan teaches a method, system, and computer program product for finding an optimal bid price during a programmatic real time bidding auction comprising: (paragraph [0004] Disclosed herein are computer implemented methods, and systems for optimizing bidding over multiple advertising campaigns having a least two campaign types.): determining, by the processor, a bidding function for bids placed for campaigns in each one of a plurality of online real time bidding auctions  (paragraph [0027], [0029]Strictly as an example, a two-phase optimizer might commence a first phase in which each individual campaign from among the collection of individual advertising campaigns is considered separately, and the optimal bids and resulting spend for each individual campaign among the collection of advertising campaigns is calculated considering the respective individual campaign budget and respective individual campaign objectives, and using the respective objective function of each respective individual campaign. Given the apportioned individual campaign budgets (e.g. as apportioned according to the aforementioned techniques), it is possible to calculate the optimal bid for each individual campaign using the respective function or subroutine or other individual campaign optimizer (e.g. the results of which campaign optimizer are determined by the campaign objectives and constraints). Having apportioned fractions of the multi-campaign budget to the individual budgets of the individual campaigns, then each individual campaign is optimized (using the apportioned fractions of the multi-campaign budget) and the bid policies for each individual campaign are calculated and spent, accordingly.)and determining, by the processor, the optimal bid price for each one of a plurality of campaigns in each one of a plurality of online real time bidding auctions as a function of {…} the determined bidding function (paragraph [0027], [0029] Strictly as an example, a two-phase optimizer might commence a first phase in which each individual campaign from among the collection of individual advertising campaigns is considered separately, and the optimal bids and resulting spend for each individual campaign among the collection of advertising campaigns is calculated considering the respective individual campaign budget and respective individual campaign objectives, and using the respective objective function of each respective individual campaign.Given the apportioned individual  generating an optimal bidding strategy for the plurality of campaigns based on {…} the optimal bid price {…} for each campaign of the plurality of campaigns  ((paragraph [0027], [0029] Strictly as an example, a two-phase optimizer might commence a first phase in which each individual campaign from among the collection of individual advertising campaigns is considered separately, and the optimal bids and resulting spend for each individual campaign among the collection of advertising campaigns is calculated considering the respective individual campaign budget and respective individual campaign objectives, and using the respective objective function of each respective individual campaign.Given the apportioned individual campaign budgets (e.g. as apportioned according to the aforementioned techniques), it is possible to calculate the optimal bid for each individual campaign using the respective function or subroutine or other individual campaign optimizer (e.g. the results of which campaign optimizer are determined by the campaign objectives and constraints). Having apportioned fractions of the multi-campaign budget to the individual budgets of the individual campaigns, then each individual campaign is optimized (using the apportioned fractions of the multi-campaign budget) and the bid policies for each individual campaign are calculated and spent, accordingly.)
Jordan does not expressly teach using a wining function in the bid optimization.
Farmer teaches determining, by the processor, a winning function for bids placed for campaigns in each one of a plurality of online real time bidding auctions by finding a distribution of the winning function form a bidding price to a winning rate based on historical bidding data and corresponding winning data, wherein the winning rate is calculated for each bidding price in the historical bidding data(C7L39-63 The RTB environment generally operates using a second price auction system. Ad placements have a clear price distribution around them and often have a price floor determined winning function (C7L39-63 The RTB environment generally operates using a second price auction system. Ad placements have a clear price distribution around them and often have a price floor that moves over time. By looking at winning prices and win rates for placements that have been bid on, the present system estimates a price distribution that the market follows. Having estimated this distributional information, the system determines tradeoffs between lowering price and bid wins (impression volume). If the system observes that it is one of the highest bidders for an ad placement, then the system can lower its bid price substantially, lose marginal volume and have large decreases in the price paid. By doing this at scale across all placements, the system targets a desired win rate and given cost tailored to campaign volume, performance, and cost needs.)
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to use the winning function as taught by Farmer in order to overcome issues regarding trial and error approaches reliant on human judgement which are prone to human error and to prevent static bid prices 
The combination does not expressly teach determining average clearing price or using Lagrange multipliers to determine optimal bid price.
	O’Kelley teaches wherein the bidding function is determined by applying the method of Lagrange multipliers to the winning function based on a known conversion rate and an assumption that bidding prices are independent [0036]-[0042] Solving the above optimization problem can be equivalent, based on the method of Lagrange multipliers) 
It would have been obvious to one of oridanry skill in the art at the time of filing the invention to include using Lagrange multipliers to solve optimization problems as taught by O’Kelley in order to optimize prices. Further, the use of Langrange multipliers to solve equations is the use of a known technique used to improve similar methods/devices in the same way.
The combination does not expressly teach determining time of day budget allocations for determining a pacing rate.
Pai teaches determining for each campaign of a plurality of campaigns in each of a plurality of online real time bidding auctions, a time of day budget allocation strategy that proportionally distributes a budget among time buckets based on an expected number of conversions within each time bucket wherein determining the time-of-day budget allocation strategy for a predetermined period of time for each campaign of the plurality of campaigns comprises: (paragraphs [0014], [0015], [0023], [0051], [0054] An advertising budget is distributed to maximize ROI (i.e. conversions). The distribution is broken into times (features) and allocated proportionally based on when the ROI is highest (i.e. most conversions).)  generating a first plurality of time buckets that completely span the predetermined period of time using a first time bucket definition (paragraph [0044] In embodiments, to determine related feature values, a set of feature values for a feature, and data associated therewith, can be split into two groups or chunks. To identify an initial best split for the feature values, the data can be split into various combinations of two groups of feature values. For instance, potential combinations of feature values, and data associated therewith, can be considered to find the best split in a first iteration. By way of example only, assume a feature of time is (first time bucket definition panning the entire time period), a second split might have the two combinations of 0-2 and 2-24, (second time bucket definition spanning the entire time period) a third split might have the two combinations of 0-3 and 3-24, and so on, resulting in 23 splits of data for the 24 feature values. The best split from among the 23 splits of data can be identified by analyzing the variance between the groups of data. For instance, a split is considered significant if the two groups formed have significant variance. In analyzing the data splits, a linear model, such as a regression model, can be fitted to or applied to the data associated with the feature values in a group.) generating a second plurality of time buckets that completely span the predetermined period of time using a second time bucket definition ((paragraph [0044] In embodiments, to determine related feature values, a set of feature values for a feature, and data associated therewith, can be split into two groups or chunks. To identify an initial best split for the feature values, the data can be split into various combinations of two groups of feature values. For instance, potential combinations of feature values, and data associated therewith, can be considered to find the best split in a first iteration. By way of example only, assume a feature of time is being analyzed for allocating a prescribed budget. Further assume that the feature values are 0-1, 1-2, 2-3, 3-4, . . . 23-24, representing 24 hours within a day. In such a case, the feature values can be grouped into possible combinations while maintaining consecutive values together. In this regard, a group or chunk might refer to a contiguous sequence of time frames. For instance, a first split might have the two combinations of 0-1 and 1-24 (first time bucket definition spanning the entire time period), a second split might have the two combinations of 0-2 and 2-24, (second time bucket definition spanning the entire time period) a third split might have the two combinations of 0-3 and 3-24, and so on, resulting in 23 splits of data for the 24 feature values. The best split from among the 23 splits of data can be identified by analyzing the variance between the groups of data. For instance, a split is considered significant if the two groups formed have significant variance. In analyzing the data splits, a linear model, such as a regression model, can be fitted to or applied to the data associated with identifying an optimal time bucket definition associated with a largest increase in total conversions and reductions in cost-per-click over the predetermined period of time, (paragraphs [0003], [0039]-[0056] In some embodiments, each set of related feature values (time buckets), and data associated therewith, is used to facilitate budget allocation optimization. To this end, such data can be used to determine an indication of a return on investment for each set of one or more feature values corresponding with a feature being utilized to determine an allocation of the online advertising budget. As such, a model is generated for each set of related feature values. For instance, assume two sets of related feature values are identified, one set representing hours 0-12 and the other set representing hours 12-24. For each set, a model is generated that includes or returns, for each set, a slope (coefficient) and intercept of a line that best fits the data in that set. The optimizer 124 can use the advertising budget and the indication of the return on investment for each set of the one or more feature values to identify an optimal allocation of the advertisement budget (e.g., for the budget time duration). In embodiments, the optimizer 124 can utilize the generated models, or portions thereof, along with the designated budget to optimize the budget allocations. Any algorithm can be used to optimize budget allocations. In some cases, the slopes (coefficients) of the generated models can be compared to one another to determine the set of related feature values that would likely result in a greater ROI. For example, assume a first set of related feature values has a higher slope (coefficient) than the slope associated with a second set of related feature values, that is, the first set of related feature values has a higher ROI as compared to the second set of related features. By way of example, assume that a budget allocation of $1000 is provided on a daily basis and that two sets of related feature values have been identified. Further assume that slope (coefficient) for the first set of related feature values is determined to be greater than the slope (coefficient) for the second set of related feature values. Now assume that a lower constraint is 1% for both sets and that an upper constraint is 60% for the first set and 50% for the second set. In such a case, based on the lower constraints, at least $10 will be allocated to the first set of related feature values and at least $10 will be allocated to the second set of related feature values. Because the first set of related features is associated with a greater ROI, the budget allocation can be maximized to the upper constraint for the first set, which is $600 (or 60%) in this example. As such, the second set of related features can be allocated the remaining $400 of the $1000 daily advertising determining a pacing rate based on the time of day  budget allocation strategy using the optimal time bucket definition (paragraphs [0014], [0015], [0023], [0051], [0054] An advertising budget is distributed to maximize ROI (i.e. conversions). The distribution is broken into times (features) and allocated proportionally based on when the ROI is highest (i.e. most conversions, lowest cost per click).)  {generating an optimal bidding strategy based on} time-of-day budget allocation strategy, and pacing rate  An advertising budget is distributed to maximize ROI (i.e. conversions). The distribution is broken into times (features) and allocated proportionally based on when the ROI is highest (i.e. most conversions).)
It would have been obvious to one of ordinary skill in the art at the time of the invention to include determining time of day budget allocations for determining a pacing rate as taught by Pai in order to optimize budget allocation and ROI. Further, the use of time of day budget allocations and pacing rate is the use of a known technique used to improve similar devices/methods in the same way.
The combination does not expressly teach executing a simulation using stochastic dynamic programming.
Holtan teaches executing a simulation {…} using stochastic dynamic programming (C8L51-54; Stochastic dynamic programming can therefore be applied to determine the appropriate advertisement decision so that advertiser server 224 can select the appropriate action with respect to an advertisement bid. The {…} indicate a modification to the claim language to show what is expressly taught by Holtan.) 
Holtan does not expressly teach using this technique on time buckets. It would have been obvious to one of ordinary skill in the art at the time of the invention to include the use of stochastic dynamic programming as taught by Holtan on the first and second time buckets of Pai in order to compute a policy prescribing how to act optimally in the face of uncertainty. Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations would have been predictable to one of ordinary skill in the art. The use of stochastic dynamic programming on the time buckets of Pai would have been obvious in order to gain the commonly understood benefits of such technique such as computing a policy 

Jordan, Farmer, O’Kelley, Pai, and Holtan teach the limitations of claims 1, 6, and 11. As per claims 4, 9, and 14:

O’Kelley further teaches wherein determining, by the processor, the bidding function for bids further comprises determining, using a Lagrange multiplier to solve for the determined bidding function using the determined winning function and an average clearing price (paragraphs [0036]-[0042] Solving the above optimization problem can be equivalent, based on the method of Lagrange multipliers)
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include using Lagrange multipliers to solve optimization problems as taught by O’Kelley in order to optimize prices. Further, the use of Langrange multipliers to solve equations is the use of a known technique used to improve similar methods/devices in the same way.

Response to Arguments

The examiner has considered but does not find persuasive applicant’s arguments regarding rejections under 35 USC 101. 
With regard to arguments about Mental Process, the examiner respectfully disagrees. The claim limitations can in fact be performed by a human analog using pencil and paper or in the human mind. The operations listed by the applicant do not provide any limitations that cannot be accomplished by a human either mentally or with pencil and paper. A human being would be able to perform all the mathematical calculations as required by the claims. In OIP Technologies, Inc. v. Amazon.com, Inc. (788 F.3d 1359,115 U.S.P.Q.2d 1090 (Fed. Cir. 2015)) on page 8 of the written opinion it states that relying on a computer to perform routine tasks more quickly or more accurately is insufficient to render a claim patent eligible. Further, applicant appears to have neglected the fact that the claims are also considered 
The claims include the additional elements of a processor, memory, and non-transitory storage medium. The additional elements are generic computing components that essentially recite the words “apply it” with a computer. The auctions being online real time bidding auctions merely provides a general link to a particular technological environment or field of use. Thus the claims do not provide a practical application. (See p.55 of the 2019 PEG describing when additional elements do not provide practical application.). Further, it is not a technical problem to solve an optimization problem across multiple campaigns. That is simply using mathematics to solve an optimization problem. It does not require a computer or any technology. As a result such rejections have been maintained. 
As a result such rejections have been maintained.
Applicant’s arguments with regard to rejections under 35 USC 103 are moot in light of new grounds of rejection which have been necessitated by amendment.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER STROUD whose telephone number is (571)272-7930.  The examiner can normally be reached on Mon. - Fri. 9AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/C.S/Examiner, Art Unit 3688                                                                                                                                                                                                        
/KAMBIZ ABDI/Supervisory Patent Examiner, Art Unit 3688